Citation Nr: 0208504	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  94-24 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected right shoulder disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
June 1965 to November 1968.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's claim 
of entitlement to an evaluation in excess of 20 percent for 
service-connected right shoulder disability.  In May 1992 the 
veteran filed a timely notice of disagreement and the RO 
subsequently issued a statement of the case (SOC).  The 
veteran perfected his appeal and the issue was properly 
certified to the Board.  

The Board notes that the veteran appeared for a hearing 
before an RO hearing officer in December 1992; a transcript 
is of record.  

In May 1996, the Board remanded the issue to the RO for 
further development, to include a VA orthopedic examination.  
The remand instructed the examiner, among other things to 
comment on functional loss, impairment, nonunion, loose 
movement, dislocation, ankylosis, deformity, weakness, 
fatigability, incoordination, and pain.  The examiner was 
also instructed to perform any tests which were indicated, 
including but not limited to X-rays.  VA examinations were 
conducted in July 1997 and August 1998.  The RO continued to 
deny the veteran's claim of entitlement to an evaluation in 
excess of 20 percent for his service-connected right shoulder 
disability.  

The Board determined in May 1999 that the VA examinations the 
veteran had been afforded did not adequately respond to the 
objectives outlined in the May 1996 Board remand.  The issue 
was remanded again for compliance in accordance with the 
ruling of the United States Court of Appeals for Veterans 
Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The veteran's service-connected right shoulder disability is 
manifested by no more than infrequent episodes of recurrent 
dislocation of the humerus and guarded movement only at the 
shoulder level.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected right shoulder disability have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5202 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected right 
shoulder disability is more severe than his current 20 
percent disability rating reflects.  

I.  Factual Background

The RO, in a rating decision dated in June 1976, granted the 
veteran service connection for a right shoulder disability 
resulting from an injury in service, and assigned an 
evaluation of 20 percent.  

In November 1991 the veteran filed a claim seeking an 
evaluation in excess of 20 percent for his service-connected 
right shoulder disability.  The veteran stated that the pain 
in his service-connected right shoulder had increased.  He 
also reported radiating numbness.  

VA outpatient treatment records for treatment from August to 
October 1991 indicated a painful right shoulder that "slips 
out".  A clinical record dated in August 1991 indicated full 
range of motion, and pain on motion.  In January 1992 the RO 
issued a rating decision in which it denied the veteran's 
claim of entitlement to an evaluation in excess of 20 percent 
for service-connected right shoulder disability. 

In February 1992 the RO received private treatment records 
dated from January 1989 to December 1991, which indicated 
full range of motion and no motor or sensory abnormalities.  

The veteran was afforded a VA examination in October 1992, at 
which time he complained of numbness in his right shoulder 
radiating down to his upper extremity.  The examiner noted 
that the veteran was a postal worker and that his numbness, 
which was otherwise constant, was relieved when his arm was 
supported with a sling or against the arm of a chair.  An 
inadequate range of motion was noted because the veteran 
indicated certain movements would result in dislocation.  The 
veteran had range of motion to 110 degrees on extension, 80 
degrees on external rotation, and 70 degrees on internal 
rotation.  Abduction was not tested.  The veteran was 
diagnosed with recurrent posterior dislocation of the right 
shoulder.  

In December 1992 the veteran presented for a hearing before a 
local hearing officer.  The veteran testified that he tucked 
his shoulder in to avoid dislocation.  He denied using his 
shoulder any more than necessary.  He reported employment as 
a postal worker, which requires raising his arm.  According 
to the veteran's testimony, his shoulder could be raised as 
high as eye level before he became concerned about 
dislocation.  The veteran testified that the longer his arm 
is raised the weaker it becomes.  When asked about guarding 
his arm the veteran stated that while he "can keep the elbow 
out . . . the shoulder has to stay like tight."  

The veteran was afforded another VA examination in June 1993, 
at which time he reported a history of recurrent dislocations 
of the right shoulder.  He continued to report numbness in 
his right upper extremity if he "reaches high".  The 
examiner noted that what the veteran described as 
"numbness" was more accurately described as "weakness".  
According to the veteran his right shoulder pain was deep in 
his shoulder and spread over the lateral arm in the posterior 
radial side of the forearm to the index and middle fingers.  
The veteran denied any persistent pain in the extremity.  He 
also denied radiation of discomfort into the extremity on 
coughing, sneezing, or straining.  The examiner noted that 
the veteran avoids reaching laterally with his right arm.  

Clinical evaluation revealed normal muscle tone.  Cranial 
nerves were intact and there was no weakness in any 
extremity, despite the veteran's fears that abducting the 
right shoulder would result in dislocations.  The examiner 
noted that there was no atrophy and no fasciculations.  It 
was also noted that there was no neuromuscular tenderness.  
The veteran was diagnosed with recurrent dislocation of the 
right shoulder with intermittent pain in the distribution of 
C7 root on the right, cause uncertain, with no associated 
neurologic deficits.  The examiner commented that "no 
specific nerve involvement is found."  

In a decision dated in May 1996, the Board remanded the issue 
of entitlement to an evaluation in excess of 20 percent for 
service-connected right shoulder disability for further 
development, to include a VA examination.  The Board 
instructed the examiner to comment on weakness, excess 
fatigability, incoordination, and pain due to repeated use or 
flare-ups, in terms of any additional decreased range of 
motion or functional impairment.  The examiner was also 
instructed to indicate any evidence of ankylosis, deformity, 
nonunion, dislocation, limitation of motion, and loose 
movement.  The Board also stated that any tests indicated, 
including but not limited to X-rays, should be conducted.  

The veteran was afforded a VA examination in July 1997.  He 
denied any episodes of dislocation in ten years.  He reported 
difficulty sorting mail into higher bins, and noted that over 
the years he even had difficulty with lower bins.  The 
veteran further reported numbness on the dorsum of the hand, 
which stopped when he shook his hand.  He denied losing time 
from work for his service-connected right shoulder 
disability, and reported that his most recent hospitalization 
had been more than ten years before.  He indicated that he 
was able to drive, and denied dropping things or being 
awakened because of his right shoulder disability.  

Physical examination revealed abduction to 90 degrees; 
forward flexion to 90 degrees, extension to 45 degrees, 
internal rotation to 80 degrees, external rotation to 35 
degrees, and overhead reach to 150 degrees.  The examiner 
noted that the veteran complained of slight discomfort on 
extension.  It was also noted, on reaching overhead, that the 
veteran indicated that he would have difficulty reaching any 
further.  

The examiner reviewed X-rays from 1991 and 1986.  He noted 
that there was no evidence of osseous abnormality, Hill-Sachs 
setup, or major bony change.  The reports of X-rays indicated 
a very narrow acromioclavicular joint with a little cupping.  
The examiner opined that the veteran had a lax right shoulder 
that subluxes to a certain extent, then causes some 
discomfort and spasm.  No X-rays or other tests were 
performed in conjunction with this examination.  

In August 1998 the veteran presented for a peripheral nerve 
examination, which revealed no neurological disability.  
Radiology reports indicated no fracture, dislocation, or 
subluxation.  

The RO continued to deny the veteran's claim of entitlement 
to an evaluation in excess of 20 percent for the service-
connected right shoulder disability.  

The issue came before the Board again in May 1999, at which 
time the Board determined that the VA examiners had not fully 
complied with the Board's May 1996 remand.  According to the 
May 1999 Board remand, the examiners had failed to adequately 
address functional loss due to pain, weakness, excess 
fatigability, and incoordination.  

In January 2000 the veteran was afforded another VA 
examination.  He denied any episodes of subluxation within 
the previous year, but indicated right shoulder discomfort 
almost daily, although not constantly.  

Clinical evaluation revealed the veteran's sensation to be 
intact from the shoulder to the fingertips, with no areas of 
anesthesia.  His reflexes were present, brisk, and equal 
bilaterally.  The veteran had flexion to 90 degrees; 
abduction to 85 degrees; extension to 30 degrees; internal 
rotation to 80 degrees; external rotation to 35 degrees; and 
reaching overhead to 155 degrees, with discomfort.  

Another VA examination was conducted in April 2000.  The 
examiner noted that the veteran refused to throw a ball 
because he believed such would result in dislocation.  The 
veteran had flexion to 90 degrees; abduction to 80 degrees, 
with anterior pain; extension to 15 degrees, with a pulling 
sensation; internal rotation to 85 degrees; and external 
rotation to 20 degrees, with no appreciable pain.  The 
examiner noted that the veteran was able to reach overhead to 
150 degrees with a pulling sensation but no real discomfort.  

At a September 2000 VA examination, the veteran reported 
pain, weakness, and stiffness.  He indicated pain on motion, 
weather changes, and excessive use.  He denied fatigability 
or "true lack of endurance."  The veteran stated that the 
number of dislocations decreased as the years have gone by, 
and denied the use of any brace or corrective devices.  

Physical examination revealed forward flexion actively and 
passively from 0 to 180 degrees without pain; abduction from 
0 to 180 degrees actively and passively without pain; 
external rotation actively and passively from 0 to 90 degrees 
without pain; and internal rotation actively and passively 
from 0 to 90 degrees without pain.  The veteran had full 
forearm pronation and supination to 90 degrees without pain.  
The examiner noted that there was no atrophy or obvious 
hypesthesia.  The veteran was diagnosed with recurrent 
posterior dislocations of the right shoulder, with no 
evidence of degenerative arthritis.  

The veteran's most recent VA examination was done in January 
2001, at which time he reported pain, stiffness, and feelings 
of giving way.  He further reported a limited ability to do 
things overhead, such as sorting mail.  The veteran indicated 
that he suffers fatigue with continued use.  He denied any 
episodes of dislocation within ten years prior to 
examination.  

Physical examination revealed range of motion on flexion to 
170 degrees; abduction to 160 degrees; internal rotation to 
80 degrees; and external rotation to 50 degrees.  The veteran 
had a significantly positive apprehension test, especially in 
abduction and external rotation, due to feelings of giving 
way and fear of dislocation.  The examiner noted some 
subacromial tenderness and mildly positive impingement signs.  

Radiographs revealed no evidence of arthritis in the 
glenohumeral articulation.  

The examiner opined that there was evidence of recurrent 
right shoulder dislocation, fatigability, and additional loss 
of movement of about 10 degrees in flexion and abduction on 
repeated use.  The examiner noted that there was no evidence 
of lack of endurance or motor incoordination.  The strength 
of his upper right extremity was noted as normal.  

II.  Analysis

A.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether another remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC 
provided to the veteran in July 1992; the SSOC's provided in 
March 1993, September 1998, and March 2002; RO letters 
requesting further evidence in support of the claim in June 
1996, July 1998, July and November 1999, and November 2001; 
as well as the Board's remands in May 1996 and May 1999, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify the various disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Id. at 
262.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected right shoulder disability is 
currently evaluated as 20 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5202.  

Under DC 5202, impairment of the humerus with loss of the 
head is assigned an evaluation of 80 percent.  Nonunion of 
the humerus is assigned an evaluation of 60 percent, and 
fibrous union of the humerus is assigned 50 percent.  
Recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements is assigned an evaluation of 30 percent, and 
recurrent dislocation with infrequent episodes of dislocation 
and guarding of movement only at shoulder level is assigned 
20 percent.  

There is no indication in the evidence of record that the 
veteran suffers from frequent dislocation.  In fact, by his 
own statements, he has not suffered from an episode of 
dislocation in at least ten years.  The veteran has stated, 
and the medical evidence of record indicates, that he guards 
movement of his shoulder, but there is no indication that he 
guards all arm movements.  In fact, the veteran stated that 
he is able to use his shoulder comfortably up to and below 
eye level.  More specifically, he stated that his job as a 
mail carrier requires him to raise his arm to sort mail.  
According to the veteran, he is comfortable doing this except 
for the highest sorter, which is at or above eye level.  
During his testimony before the RO hearing officer, the 
veteran stated that he could move the rest of his arm in an 
unguarded manner; however, "the shoulder has to stay like 
tight."  While the veteran indicated an inability to throw a 
ball due to fear of dislocation, he specifically indicated 
that he is able to drive.  

Inasmuch as there is no evidence of frequent episodes of 
dislocation or guarding of all arm movements, the Board finds 
that the veteran's service-connected right shoulder 
disability does not warrant an evaluation of 30 percent or 
higher under Diagnostic Code 5202.  

The Board has also considered the potential application of 
other diagnostic codes.  

Ankylosis of the shoulder is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.  "Ankylosis" is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995) [citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (27th ed. 1988) at 91]; see also Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  The veteran does not 
contend, nor does the medical record demonstrate, that 
ankylosis of the shoulder is present.  There is no medical 
evidence that the veteran's shoulder is ankylosed.  
Specifically, the veteran does not allege nor is there any 
evidence that his shoulder is immobile or consolidated.  
Evaluation of the veteran's disability under DC 5200 is 
accordingly not warranted.  

Limitation of motion of the arm at the shoulder level is 
assigned an evaluation of 20 percent.  Limitation midway 
between the side and shoulder level is assigned 30 percent.  
Finally, 40 percent is assigned for limitation to 25 degrees 
from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2001).  

In the present case, the veteran's most recent VA 
examinations indicated range of motion on flexion from 0 to 
170 and 180 degrees, and on abduction from 0 to 160 and 180 
degrees.  The January 2001 VA examiner concluded that pain 
only limits the veteran's motion about 10 degrees on flexion 
and abduction on repeated use.  Therefore, the Board finds 
that the veteran would not be adequately evaluated pursuant 
to DC 5201.  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based 
upon limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. § § 4.40, 4.45, 4.59.  

There was no indication of lack of endurance or 
incoordination during the veteran's January 2001 VA 
examination.  His strength was normal.  The examiner opined 
that pain and repeated use of the veteran's service-connected 
right shoulder only limited his motion about 10 degrees on 
flexion and abduction.  During that examination the veteran 
had flexion to 170 degrees and abduction to 160 degrees.  
Considering the additional 10 degrees of limitation due to 
pain and excessive use the veteran would have range of motion 
on flexion to 160 degrees and on abduction to 150 degrees, 
which is still non compensable under DC 5201 (arm, limitation 
of motion of).  

Additionally, the Court has held that where a diagnostic code 
is not predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  

In the present case, Diagnostic Code 5202, under which the 
Board finds the veteran is properly evaluated as 20 percent 
disabled, is not based upon a limited range of motion alone.  
Therefore, the Board finds that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 are not applicable.  See Johnson, supra.  In 
any event, however, as discussed above, the clinical 
findings, and examiners' observations, from several 
examinations have failed to show additional pain and 
functional loss beyond that contemplated in the applicable 
diagnostic code.

The Board appreciates the veteran's patience and effort in 
reporting for the several VA medical examinations, and his 
full cooperation with the examiners.  In the event his 
service-connected right shoulder should become more disabling 
than at present, he is encouraged to apply to the RO for an 
increased rating.


ORDER

An evaluation in excess of 20 percent for service-connected 
right shoulder disability is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

